DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Amendment filed on 05/20/2022 in which claims 1-12 and 16-20 have been amended, claims 13-15 have been canceled, claims 21-23 have been added and entered of record.
Claims 1-12 and 16-23 are presented for examination.

Response to Argument
Applicant's arguments filed on 05/20/2022 with respect to the amended claims 1, 12, and 16 have been considered but are not persuasive because the arguments are based substantially on the newly added limitations by the applicant to the independent claims. Please see the rejection below.

Claim Objections
Claim 17 is objected to because of the following informalities:  
The preamble of claim 17 recites “method of claim 16 comprising”.  The term “comprising” should be underlined since it was added during the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 21, the claim recites “in response to approaching or reaching a first time and using the control system, instructing the power supply system to output a first amount of the electrical power” and “in response to approaching or reaching a second time and using the control system, instructing the power supply system to output a second amount of the electrical power”.  There is no teaching for this limitation as cited paragraphs/figures in the Remark dated 05/20/2022, or in the current disclosure.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “in response to approaching or reaching a first time and using the control system, instructing the power supply system to output a first amount of the electrical power”.  The recitation is unclear because what “approaching or reaching a first time” and what “instructing the power supply system to output a first amount of the electrical power”, operator or the control system itself?  For examination purpose, the limitation will be construed as “in response to run the well construction equipment a first time, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buiel, US Patent Publication 2009/0312885; hereinafter “Buiel”.
Regarding claim 1, Buiel discloses a well construction system (Fig. 1 to Fig. 5) comprising: 
well construction equipment ([0004] [0018] [0040] “drilling rig”) operable to construct a well [0004] [0017] [0032] at a wellsite ([0004] [0018] [0041] “drilling rig” operating at a wellsite); 
a power supply system (Fig. 4, GENs 110, 111, and ESD 137) operable to output electrical power to the well construction equipment to facilitate operation of the well construction equipment [0017]-[0018]; and 
a control system (Fig. 1) (Fig. 2) (Fig. 5) [0031] configured to control the well construction system [0036] [0040]-[0052], wherein the control system comprises a processor and a memory storing a computer program code ([0040] “computerized control model” including processor and memory for storing program), and wherein the control system is operable to: 
store a digital drilling program [0040] comprising: 
an equipment operational plan (Fig. 1, table 12) indicative of a sequence of planned well construction operations (Fig. 1, table 12) ([0036] “This will automatically be displayed in box 14 whenever the rig is in Tripping operation” and “This is typically an informational table” [0052] “If the rig personnel do not input the current drilling operation the system has the capability of determining the current operation based on access to drilling data and 3rd party data systems”, and [0061] “looped back to the SELECT block” coupled with “operator then selects or sets or the rig system senses the rig operation and depth data as indicated at the SELECT block. This can be input directly by an operator or as an automated input from the RIG DATA ACQUISITION AND MODE DETECTION data store” are indicatives of Rig Operations in table 12 are running by program, and program is running in sequence) to be performed by the well construction equipment over a period of time to construct the well ([0036] “This will automatically be displayed in box 14 whenever the rig is in Tripping operation” are indicative of each operation listed on the table has an respective operation period) [0040]-[0051], wherein each planned well construction operation in the sequence of planned well construction operations is scheduled to be performed at a respective time within the period of time ([0036] “The system is then programmed to run with no change” program and must be scheduled to operate at specific time/sequence); and 
an electrical power plan ([0032] “recommended setting” indication of power plan) (Fig. 1 and Fig. 2, Engine, Status, Energy Store, Rig Power Usage, Efficiency…) indicative of a planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations ([0020]-[0021] [0032]; and 
cause the well construction equipment to perform the sequence of planned well construction operations indicated in the equipment operational plan (Fig. 1, table 12) ([0036] “This will automatically be displayed in box 14 whenever the rig is in Tripping operation” and “This is typically an informational table” [0052] “If the rig personnel do not input the current drilling operation the system has the capability of determining the current operation based on access to drilling data and 3rd party data systems”, and [0061] “looped back to the SELECT block” coupled with “operator then selects or sets or the rig system senses the rig operation and depth data as indicated at the SELECT block. This can be input directly by an operator or as an automated input from the RIG DATA ACQUISITION AND MODE DETECTION data store” are indicatives of Rig Operations in table 12 are running by program, and program is running in sequence).
Regarding claim 2, Buiel discloses the well construction system of claim 1 above,  Buiel further discloses the electrical power plan specifies a respective amount of electrical power at the respective time for each planned well construction operation in the sequence of planned well construction operations  [0040]-[0052], and the control system is further operable to cause the power supply system to output the electrical power to the well construction equipment based on the electrical power plan (Fig. 2 and Fig. 2) (Fig. 4, 110, 111, and 137 supply electrical power to 118-121), to thereby meet the planned electrical power demand of the well construction equipment to perform the planned well construction operations [0020] [0036]-[0039], [0059].
Regarding claim 3, Buiel discloses the well construction system of claim 2 above, Buiel further discloses the electrical power output by the power supply system exceeds the planned electrical power demand of the well construction equipment by a predetermined amount [0017] “capture additional energy from rig generators to recharge the energy store during periods where additional power is available due to reduced rig load demands”.
Regarding claim 4, Buiel discloses the well construction system of claim 2 above, Buiel further discloses the electrical power output by the power supply system also minimizes discharge rate of exhaust emissions ([0017] “peak shaving” and “efficient control of the generators” thus minimizes discharge rate of exhaust emissions) [0021]-[0024] [0053]-[0056].
Regarding claim 5, Buiel discloses the well construction system of claim 2 above, Buiel further discloses the electrical power output by the power supply system also minimizes consumption rate of fuel [0052]-[0056].
Regarding claim 6, Buiel discloses the well construction system of claim 2 above, Buiel further discloses:
the power supply system comprises: 
a plurality of electric generator units [0020] [0033] (Fig. 1 and Fig. 2, engines 1-4; Fig. 4, GEN 110 and 111); and 
an electrical energy storage unit (Fig. 4, 137); 
the control system is further operable to: 
cause the electrical energy storage unit to store at least some of the electrical power output by the plurality of electric generator units [0020]; and 
cause the plurality of electric generator units and the electrical energy storage unit to output the electrical power to the well construction equipment based on the electrical power plan [0020] (Fig. 2, engines 1 and 3 are on, Energy Storage 26 in discharge mode 27), to thereby meet the planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations [0020] [0039].  
Regarding claim 7, Buiel discloses the well construction system of claim 1 above, Buiel further discloses the control system is further operable to: 
determine an actual electrical power demand of the well construction equipment during the performance of the sequence of planned well construction operations (Fig. 1 and Fig. 2, Rig Power Usage 22) [0038]; 
compare the actual electrical power demand to the planned electrical power demand (Fig. 1 and Fig. 2, Rig Power Usage 22) [0038]; 
based on the comparison, adjust the planned electrical power demand (Fig. 1 and Fig. 2, Rig Power Usage 22) ([0038] charge/discharge) to form an adjusted planned electrical power demand ([0020] charging the battery “actually increase the demand on the generators”); and 
cause the power supply system to output the electrical power to the well construction equipment based on the adjusted planned electrical power demand [0020] (Fig. 1 and Fig. 2, Rig Power Usage 22) [0038] (the system charge/discharge during the operation of the rig i.e. Tipping), to thereby meet the adjusted planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations  ([0020] charging the battery thus adjusting the planned electrical power demand) [0036]-[0039], [0059].
Regarding claim 8, Buiel discloses the well construction system of claim 1 above, Buiel further discloses the control system is further operable to: 
determine an electrical power output capacity indicative of a total electrical power that the power supply system can output to the well construction equipment to perform the sequence of planned well construction operations (Fig. 1 and Fig. 2, 24 Limit 2280 KW) [0036]-[0039];
compare the electrical power output capacity to the sequence of planned electrical power demand (Fig. 1 and Fig. 2, Rig Power Usage 22) [0038]; and 
based on the comparison, adjust the sequence of planned well construction operations to adjust the planned electrical power demand (Fig. 1 and Fig. 2, Rig Power Usage 22) ([0020] “the present invention may actually increase the demand on the generators rather than reduce it” to charge the battery thus adjusting the sequence of planned electrical power demand) [0038].  
Regarding claim 11, Buiel discloses the well construction system of claim 1 above, Buiel further discloses the control system is further operable to: 
determine an electrical power output capacity indicative of electrical power that the power supply system can output to the well construction equipment to perform the planned well construction operations (Fig. 1 and Fig. 2, 24); and 
display on a video output device (Fig. 1 and Fig. 2) [0027]-[0028] for viewing by personnel (Fig. 1 and Fig. 2 are screen for viewing by personnel): 
the electrical power output capacity (Fig. 1 and Fig. 2, 24); and 
a graph that represents variations in the planned electrical power demand of the well construction equipment to perform the planned well construction operations (Fig. 1 and Fig. 2, show the graph present the variations/changes in power demand).
Regarding claim 12, Buiel discloses a well construction system (Fig. 1 to Fig. 5) comprising: 
well construction equipment ([0004] [0018] [0040] “drilling rig”) operable to construct a well at a wellsite ([0004] [0018] [0041] “drilling rig” operating at a wellsite); 
a power supply system (Fig. 4, GENs 110, 111, and ESD 137) operable to output electrical power to the well construction equipment to facilitate operation of the well construction equipment [0017]-[0018]; and 
a control system (Fig. 1) (Fig. 2) (Fig. 5) [0025] configured to control the well construction system [0036] [0040]-[0052], wherein the control system comprises a processor and a memory storing a computer program code ([0040] “computerized control model” including processor and memory for storing program), wherein the control system is operable to: 
store a digital drilling program [0040] (Fig. 1) (Fig. 2) comprising: 
an equipment operational plan (Fig. 1 and Fig. 2, rig operation table 12) indicative of a sequence of planned well construction operations (Fig. 1, table 12) ([0036] “This will automatically be displayed in box 14 whenever the rig is in Tripping operation” and “This is typically an informational table” [0052] “If the rig personnel do not input the current drilling operation the system has the capability of determining the current operation based on access to drilling data and 3rd party data systems”, and [0061] “looped back to the SELECT block” coupled with “operator then selects or sets or the rig system senses the rig operation and depth data as indicated at the SELECT block. This can be input directly by an operator or as an automated input from the RIG DATA ACQUISITION AND MODE DETECTION data store” are indicatives of Rig Operations in table 12 are running by program, and program is running in sequence) to be performed by the well construction equipment over a period of time to construct the well (Fig. 1, table 12) ([007] program as show in Fig. 3 run during well contruction); and 
an electrical power plan ([0032] “recommended setting” indication of power plan) (Fig. 1 and Fig. 2, Engine, Status, Energy Store, Rig Power Usage, Efficiency…) indicative of a planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations ([0020]-[0021] [0032]; 
cause the well construction equipment to perform the sequence of planned well construction operations indicated in the equipment operational plan (Fig. 1 and Fig. 2, Rig Operation 12 Tripping and System Mode in Auto [0059]); 
cause the power supply system to output the electrical power to the well construction equipment based on the electrical power plan (Fig. 2 and Fig. 2) ([0036] “This will automatically be displayed in box 14 whenever the rig is in Tripping operation” and “This is typically an informational table” [0052] “If the rig personnel do not input the current drilling operation the system has the capability of determining the current operation based on access to drilling data and 3rd party data systems” are indicatives of Rig Operations in table 12 are running by program and program is an operational plan and running in sequence), to thereby meet the planned electrical power demand of the well construction equipment to perform the planned well construction operations [0020]-[0021] [0036]-[0039], [0059]; 
determine an electrical power output capacity indicative of a total electrical power that the power supply system can output to the well construction equipment to perform the planned well construction operations (Fig. 1 and Fig. 2, 24 Limit 2280 KW) [0036]-[0039]; 
compare the electrical power output capacity to the planned electrical power demand (Fig. 1 and Fig. 2, Rig Power Usage 22) [0038] [0039]; and 
based on the comparison, adjust at least one planned well construction operation in the sequence of the planned well construction operations to adjust the planned electrical power demand ([0020] charging the battery thus adjusting the planned electrical power demand) (Fig. 1 and Fig. 2, Rig Power Usage 22) [0038].  
Regarding claim 16, Buiel discloses a method (Fig. 1 to Fig. 5) comprising: 
storing, via a control system (Fig. 1 and Fig. 2) [0036] of a well construction system (Fig. 4), a digital drilling program ([0040] “computerized control model” including processor and memory for storing program) comprising: 
an equipment operational plan indicative of a sequence of planned well construction operations (Fig. 1, table 12) ([0036] “This will automatically be displayed in box 14 whenever the rig is in Tripping operation” and “This is typically an informational table” [0052] “If the rig personnel do not input the current drilling operation the system has the capability of determining the current operation based on access to drilling data and 3rd party data systems”, and [0061] “looped back to the SELECT block” coupled with “operator then selects or sets or the rig system senses the rig operation and depth data as indicated at the SELECT block. This can be input directly by an operator or as an automated input from the RIG DATA ACQUISITION AND MODE DETECTION data store” are indicatives of Rig Operations in table 12 are running by program, and program is running in sequence) to be performed by well construction equipment [0004] [0018] [0040] “drilling rig”) to construct a well [0004] [0017] [0032] at the wellsite ([0004] [0018] [0041] “drilling rig” operating at a wellsite); and 
an electrical power plan ([0032] “recommended setting” indication of power plan) (Fig. 1 and Fig. 2, Engine, Status, Energy Store, Rig Power Usage, Efficiency…) indicative of a planned electrical power demand  ([0037] management system automatically sets the number of engines operating in accordance with the system recommendations”) (Fig. 1 and Fig. 2, Engine, Status, Energy Store, Rig Power Usage, Efficiency…) of well construction equipment to perform the sequence of planned well construction operations (Fig. 1, table 12) ([0036] “This will automatically be displayed in box 14 whenever the rig is in Tripping operation” and “This is typically an informational table” [0052] “If the rig personnel do not input the current drilling operation the system has the capability of determining the current operation based on access to drilling data and 3rd party data systems”, and [0061] “looped back to the SELECT block” coupled with “operator then selects or sets or the rig system senses the rig operation and depth data as indicated at the SELECT block. This can be input directly by an operator or as an automated input from the RIG DATA ACQUISITION AND MODE DETECTION data store” are indicatives of Rig Operations in table 12 are running by program, and program is running in sequence); 
instructing, via the control system (Fig. 1) (Fig. 2) (Fig. 5) [0031], the well construction equipment to perform each planned well construction operation in the sequence of planned well construction operations indicated in the equipment operational plan ([0061] “looped back to the SELECT block” coupled with “operator then selects or sets or the rig system senses the rig operation and depth data as indicated at the SELECT block. This can be input directly by an operator or as an automated input from the RIG DATA ACQUISITION AND MODE DETECTION data store” are indicatives of Rig Operations in table 12 are running by program, and program is running in sequence); and 
instructing, via the control system (Fig. 1) (Fig. 2) (Fig. 5) [0031], a power supply system to output the electrical power to the well construction equipment based on the electrical power plan (Fig. 1 and Fig. 2) (Fig. 4, 110, 111, and 137 supply electrical power to 118-121) [0036], to thereby meet the planned 64electrical power demand of the well construction equipment to perform the sequence of planned well construction operations [0020]-[0021], [0036]- [0039], [0059].
Regarding claim 17, Buiel discloses the method of claim 16 above, Buiel also discloses the method further comprising: 
determining, using the control system, an actual electrical power demand of the well construction equipment during the performance of the sequence of planned well construction operations (Fig. 1 and Fig. 2, Rig Power Usage 22) [0038]; 
comparing, using the control system, the actual electrical power demand to the planned electrical power demand (Fig. 1 and Fig. 2, Rig Power Usage 22) [0038]; 
based on the comparison and using the control system, adjusting the planned electrical power demand of the electrical power plan (Fig. 1 and Fig. 2, Rig Power Usage 22) ([0038] charge/discharge) to form an adjusted planned electrical power demand [0038]; and 
instructing, using the control system, the power supply system to output the electrical power to the well construction equipment based on the adjusted planned electrical power demand (Fig. 1 and Fig. 2, Rig Power Usage 22) [0038] (the system charge/discharge during the operation of the rig i.e. Tipping), to thereby meet the adjusted planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations [0038].
Regarding claim 18, Buiel discloses the method of claim 16 above, Buiel also discloses method further comprising: 
determining, using the control system, an electrical power output capacity indicative of a total electrical power that the power supply system can output to the well construction equipment to perform the sequence of planned well construction operations (Fig. 1 and Fig. 2, 24 Limit 2280 KW); 
comparing, using the control system, the electrical power output capacity to the planned electrical power demand (Fig. 1 and Fig. 2, Rig Power Usage 22) [0038]; and 
based on the comparison and using the control system, adjusting at least one planned well construction operation in the sequence of planned electrical power demand (Fig. 1 and Fig. 2, Rig Power Usage 22) ([0020] “the present invention may actually increase the demand on the generators rather than reduce it” to charge the battery thus adjusting the sequence of planned electrical power demand) [0038]].
Regarding claim 21, Buiel discloses the method of claim 16 above, Buiel also discloses method further comprising: 
in response to approaching or reaching a first time and using the control system ([0040] “then accurately react to this forecast based on historical and current energy requirements” indicate the system has been operated previously which inherently having the first time running the system [0050] [0052]), instructing the power supply system to output a first amount of the electrical power based on the electrical power plan [0054], wherein the first amount of the electrical power corresponds to the planned electrical power demand of the well construction equipment to perform a first planned well construction operation in the sequence of planned well construction operations that is scheduled to begin at the first time  [0050] [0052] [0054]; and 
in response to approaching or reaching a second time and using the control system ([0040] “then accurately react to this forecast based on historical and current energy requirements” indicate the system operating the time running the system [0050] [0052] [0054]), instructing the power supply system to output a second amount of the electrical power based on the electrical power plan [0054], wherein the second amount of the electrical power corresponds to the planned electrical power demand of the well construction equipment to perform a second planned well construction operation in the sequence of planned well construction operations that is scheduled to begin at the second time [0050] [0052] [0054].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buiel in view of Watson et al., US Patent Publication 2010/0070099; hereinafter “Watson”.
Regarding claim 9, Buiel discloses the well construction system of claim 8 above, Buiel discloses peak shaving that including the energy storage to achieve higher efficiency by running fewer generators at or close to their maximum efficiency to power the rig when the rig power usage is low, and charge the energy storage with the remain generated power that not using by the rig; and when the rig power usage is high, the energy storage discharges power to supplement power to the rig well construction equipment [0017] (and throughout the disclosure).  Buiel does not disclose the peak shaving including adjusting the sequence of loads consumption comprising adjusting at least one of a speed of, an acceleration of, a pressure generated by, and a flow rate output by a component of the well construction equipment to perform the sequence of planned well construction operations.  Watson discloses a power distribution system having peak shaving thereby considered pertinent to Buiel.  Watson discloses the system adjusting the loads consumption and delaying loads to turn on during power consumption peak time or reducing speed of a fan [0009] [0047].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buiel to incorporate the teaching of Watson and adjust the planned well construction operations to adjust the planned electrical power demand comprises adjusting at least one of a speed of, an acceleration of, a pressure generated by, and a flow rate output by a component of the well construction equipment to perform the planned well construction operations.  Doing so would allow further saving fuel due to the system may not need to start the backup generators if the adjust power consume low enough that the total power to the loads equal to the amount of power of the generator that currently running and the power from the battery combine. 
Regarding claims 10 and 19, Buiel discloses the well construction system of claim 8 and the method of claim 18 above, Buiel discloses peak shaving that including the energy storage to achieve higher efficiency by running fewer generators at or close to their maximum efficiency to power the rig when the rig power usage is low, and charge the energy storage with the remain generated power that not using by the rig; and when the rig power usage is high, the energy storage discharges power to supplement power to the rig well construction equipment [0017] (and throughout the disclosure).  Buiel does not explicitly disclose adjusting the at least one planned well construction operation to adjust the planned electrical power demand comprises delaying a start of the at least one planned well construction operation.  Watson discloses a power distribution system having peak shaving thereby considered pertinent to Buiel.  Watson discloses the system adjusting the loads consumption and delaying one or more loads to turn on during power consumption peak time [0009] [0044] [0047].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buiel to incorporate the teaching of Watson and delaying a start of one or more of the planned well construction operations.  Doing so would allow further saving fuel due to the system may not need to start the backup generators if the adjust power consume low enough that the total power to the loads equal to the amount of power of the generator that currently running and the power from the battery combine. 

Claims 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buiel in view of Goldman et al. US Patent Publication 2003/0015351; hereinafter “Goldman”.
Regarding claim 20, Buiel discloses the method of claim 16 above, Buiel also discloses the method further comprising: 
prior to instructing the well construction equipment to perform the sequence of planned well construction operations and using the control system, instructing a video output device (Fig. 1 and Fig. 2) [0027]-[0028] for viewing by personnel (Fig. 1 and Fig. 2 are screen for viewing by personnel, and operator can change the setting indicates the screen is displayed prior to the program start [0032]): 
a graph comprising a curve that indicates variations in the planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations over time ([0032] “recommended setting” indication of power plan) (Fig. 1 and Fig. 2, Engine, Status, Energy Store, Rig Power Usage, Efficiency…) to perform Rig Operation as shown in (Fig. 1 and Fig. 2, 12 i.e. Tripping).  Buiel does not disclose display prior to instructing the well construction equipment to perform the sequence of planned well construction operations and using the control system a graph comprising a curve that indicates variations in the planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations over time.  Goldman discloses display prior to instructing the well construction equipment to perform the sequence of planned well construction operations and using the control system a graph comprising a curve that indicates variations in the planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations over time ([0014] “a display of predicted performance of a drilling system suitable for use as guidance in the drilling of a well bore in a given formation is disclosed” indicate the display is prior to well construction) and (Fig. 4C, 260) ([0104] “operating power level (POB(hp))” display of predicted performance of power).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buiel to incorporate the teaching of Goldman and display prior to instructing the well construction equipment to perform the sequence of planned well construction operations and using the control system a graph comprising a curve that indicates variations in the planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations over time.  Doing so would allow review the program prior to perform the well construction for making sure any possible problem may arise. 
Regarding claim 22, Buiel discloses the well construction system of claim 1 above, Buiel also discloses the control system is further operable to display on a video output device (Fig. 1 and Fig. 2) [0027]-[0028] for viewing by personnel (Fig. 1 and Fig. 2 are screen for viewing by personnel, and operator can change the setting indicates the screen is displayed prior to the program start [0032]): 
a graph comprising a curve that indicates variations in the planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations over the period of time.
Buiel does not disclose a graph comprising a curve that indicates variations in the planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations over the period of time.  Goldman discloses a graph comprising a curve that indicates variations in the planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations over the period of time ([0104] “The operating power level (POB(hp)) includes at least one of the following selected from the group consisting of constrained operating power level, recommended operating power level, and predicted operating power level”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buiel to incorporate the teaching of Goldman and display a graph comprising a curve that indicates variations in the planned electrical power demand of the well construction equipment to perform the sequence of planned well construction operations over the period of time.  Doing so would allow review the program prior to perform the well construction for making sure any possible problem may arise.
Regarding claim 23, the combination of Buiel and Goldman discloses the well construction system of claim 22 above, Goldman also discloses the control system is further operable to display on the video output device for view by personnel: 
the graph comprising an additional curve (Fig. 4C, 260) that indicates an actual electrical power demand of the well construction equipment during the performance of the sequence of planned well construction operations over the period of time ([0104] “operating power level (POB(hp))”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836            

/TOAN T VU/Primary Examiner, Art Unit 2836